PER CURIAM.
Bryan Keith Jenkins appeals the district court’s order dismissing his various claims that officials of the United States Postal Service violated his civil rights. We have reviewed the record and the district court’s opinion accepting the recommendation of the magistrate judge and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Jenkins v. Rinaldi, No. CA-99-629 (M.D.N.C. Mar. 23, 2001). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.